DETAILED ACTION
This non-final office action is in response to claims filed 09/29/2020.
Claims 1, 8, and 15 have been amended. Claims 1-5, 7-12, and 14-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processing device for executing computer readable instructions” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
“processing device” is interpreted as a processor 
“Processing system 100 has one or more central processing units (processors) 121a, 121b, 121c, etc. (collectively or generically referred to as processor(s) 121 and/or as processing device(s))” (Page 5, [0023]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 2014/0201655) in view of Lee (US 2014/0324873) in view of Lovitt (US 2013/0152001) in further view of Hsu (US 2012/0192111).
Regarding Independent Claim 1,
Mahaffey teaches a computer-implemented method comprising:
in response to receiving usage information for each application in a set of applications associated with a mobile device ([0039]: a determination of application usage history on a mobile device is made), identifying, by a processing device of a processing system, the usage information per application within predetermined time intervals ([0041], [0069]: “The system keeps statistics on how frequently each app is used in time intervals”; “there could be both fine-grained and large-grained time-interval-based context regions active at the same time (e.g., ones for every two hours, ones for every fifteen minutes, and ones for eight hour periods)”);
in response to determining a particular time of day ([0068]: a certain time of day is determined for displaying certain applications), modifying, by the processing device, ([0071]-[0073]: displayed application icons are modified to emphasize their usage within the time interval);
and displaying, on a display of the processing system, icons of the set of applications using a modified size ([0043]: icon sizes are modified for a set of icons).  
	Mahaffey does not teach:	
determining, by the processing device, a relative order of each application within each of a plurality of application categories using predetermined ranges of the predetermined time intervals that a respective application was used;
and to highlight applications within the application category according to the relative order;
wherein a size of a first icon associated with a first application of the application category is proportionally larger than a size of a second icon associated with a second application of the application category relative to usage information for the first application compared to usage information for the second application,
and wherein, responsive to the first application being used a percentage more often than the second application, the size of the first icon is the percentage larger than the size of the second icon.
However, Lee teaches:	
determining, by the processing device, a relative order of each application within each of a plurality of application categories using predetermined ranges of the predetermined time intervals that a respective application was used ([0038]-[0039]: “The display controller 250 may control at least one app icon classified into the same group according to the group determining information to be arranged and displayed according to a predetermined arrangement rule”; “arrangement rule may include a date and/or a time at which an application corresponding to the corresponding app icon, a date and/or a time at which the application was recently executed”);
and to highlight applications within the application category according to the relative order ([0038]: icons are displayed within groups based on the determined order).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey and Lee so that applications are displayed within application categories using a relative order.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by grouping similar applications together thus allowing a user to recognize positions of desired icons (Lee [0007]).
Mahaffey and Lee teach do not teach:
wherein a size of a first icon associated with a first application of the application category is proportionally larger than a size of a second icon associated with a second application of the application category relative to usage information for the first application compared to usage information for the second application,
and wherein, responsive to the first application being used a percentage more often than the second application, the size of the first icon is the percentage larger than the size of the second icon.
	However, Lovitt teaches:
([0054]-[0055]: based on a user usage pattern for selecting UI elements, the UI adjustment module learns which elements are selected more frequently and in response the UI adjustments rearrange the size of elements 411-425 to match the user usage pattern; Fig. 4 illustrates icon 418 having a larger size compared to icon 419).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey and Lee with Lovitt so that the sizes of the icons displayed in the application categories are proportionally modified relative to their usage information.
	One of ordinary skill in the art would be motivated to do so in order to provide more display space to commonly used application icons, thus allowing users to select the application icons quickly (Lovitt [0003]).
	Mahaffey, Lee, and Lovitt do not teach wherein, responsive to the first application being used a percentage more often than the second application, the size of the first icon is the percentage larger than the size of the second icon.
However, Hsu teaches wherein, responsive to the first application being used a percentage more often than the second application, the size of the first icon is the percentage larger than the size of the second icon ([0018]-[0024], Figs. 2-3: checking module 103 determines the execution status of an application within a time period; calculation module 105 modifies the size of menu icon 15 based on the execution status; menu icon 15 is updated to be 15% larger than its original size which is the same size as menu icon 14 as shown in Fig. 2, thus menu icon 15 is 15% larger than menu icon 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Lee, and Lovitt with Hsu so that the first application is determined to be used a percentage more than the second application and in response the size of the first application is increased by the percentage compared to the second application.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing a convenient and easy way of selecting application icons associated with more usage (Hsu [0004]).

Regarding Dependent Claim 7,
Mahaffey, Lee, Lovitt, and Hsu teach the computer-implemented method of claim 1. Lovitt further teaches wherein the size of the icons modified based on a maximum icon size limit and a minimum icon size limit ([0046]: “a policy can limit the maximum size of an icon to prevent a single icon from taking up more than a specified amount of space on a user interface…a policy can limit the minimum size of an icon to prevent icons from becoming so small they are imperceptible to a user or from being deleted”).

Regarding Independent Claim 8,
	This claim is similar in scope as claim 1. Mahaffey also teaches a memory comprising computer readable instructions and a processing device for executing the computer readable ([0028]: “one or more computers executing software instructions”). Therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
	This claim is similar in scope as claim 1. Mahaffey also teaches a computer readable storage medium having program instructions embodied therewith ([0023]: “a computer readable medium such as a computer readable storage medium containing computer readable instructions or computer program code…computer readable instructions may be referred to as components, modules, or processes”), the program instructions executable by a processing device ([0032]: “one or more executable programs modules that are stored within their respective devices and executed locally within the device”). Therefore it is rejected using the same rationale.

Claims 2-3, 5, 9-10, 12, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 2014/0201655) in view of Lee (US 2014/0324873) in view of Lovitt (US 2013/0152001) in view of Hsu (US 2012/0192111) in further view of Jang (US 2012/0297342).
Regarding Dependent Claim 2,

However, Jang teaches modifying a position of icons for display relative to other icons for applications within the application category ([0054]: icons are placed into categories and the location of the icons are determined within the categories based on an assigned priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Lee, Lovitt, and Hsu with Jang so that the position of the icons relative to other icons within the same application category can be modified.
One of ordinary skill in the art would be motivated to do so in order to update the display of the application icons within the categories based on the importance of the application icon.

Regarding Dependent Claim 3,
Mahaffey, Lee, Lovitt and Jang teach the computer-implemented method of claim 2. Jang further teaches wherein modifying the position of icons for display relative to other icons for applications within the application category occurs without modifying a position of icons for display of icons for applications within another application category ([0034], [0054]: the icon arranging manager prioritizes the display of icons within a category based on a priority that is unique to its category thus the icon arrangement in one category does not affect the icon arrangement in another).  

Regarding Dependent Claim 5,
	Mahaffey, Lee, Lovitt, and Hsu teach the computer-implemented method of claim 1, but do not teach wherein modifying the size of icons for display relative to other icons for applications within the application category occurs without modifying a size of icons for display of icons for applications within another application category.
	However, Jang teaches wherein modifying the size of icons for display relative to other icons for applications within the application category occurs without modifying a size of icons for display of icons for applications within another application category ([0054], [0067]: the icon arranging manager can change the size of icons within a category based on a priority that is unique to its category thus the icon size in one category does not affect the size of another icon in another category).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Lee, Lovitt, and Hsu with Jang so that the sizes of icons within application categories are modified without affecting the sizes of icons in other application categories.
	One of ordinary skill in the art would be motivated to do so in order to emphasize the importance of application icons within their respective categories (Jang [0008]).

Regarding Dependent Claim 9,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.


Regarding Dependent Claim 10,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 12,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey (US 2014/0201655) in view of Lee (US 2014/0324873) in view of Lovitt (US 2013/0152001) in view of Hsu (US 2012/0192111) in further view of Huang (US 2016/0117079).
Regarding Dependent Claim 4,

	However, Huang teaches wherein the application category is one of a travel application category ([0082]: navigation application category), a social media application category ([0128]: social messaging category), a music application category ([0044]: audio application category), a video application category ([0043]: video application category), a game application category ([0047]: game application category), and a communication application category ([0075]: instant messaging category). Although Huang does not explicitly teach a productivity application category, Huang teaches a categorization module for grouping applications into categories based on categorization information ([0158], [0162]: categorization information is used to place application icons into appropriate categories).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey, Lee, Lovitt, and Hsu with Huang so that a plurality of application categories are used.
	One of ordinary skill in the art would be motivated to do so in order to classify application icons into groups based on the application’s function.

Regarding Dependent Claim 11,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176